Citation Nr: 0334566	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  99-05 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation of internal 
derangement of the right knee, status post arthroscopy for 
medial and lateral meniscus tears, currently rated as 10 
percent disabling.  

2.  Evaluation of traumatic arthritis of the right knee, 
currently rated as 10 percent disabling.  

3.  Entitlement to service connection for a right hip 
disorder.  

4.  Entitlement to service connection for a back disorder.  

5.  Entitlement to service connection for a chronic skin 
disorder, to include seborrheic dermatitis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from April 1970 to May 1973, 
to include service in Vietnam.  He had active duty for 
training (ACDUTRA) in July 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the New Orleans, 
Louisiana, Department of Veterans Affairs (VA) Regional 
Office (RO).  

By letter received in September 2000, the veteran, through 
his representative, related that he was not seeking service 
connection for a skin disorder as a result of exposure to 
Agent Orange, but instead, was seeking direct service 
connection for seborrheic dermatitis.  Thus, a claim of 
entitlement to service connection for a skin disorder as a 
result of exposure to Agent Orange is not on appeal.  

The veteran perfected an appeal in regard to the evaluation 
of his right knee disability in March 1999.  By rating 
decision dated in January 2002, the RO granted a separate 10 
percent evaluation for traumatic arthritis for the right knee 
disability.  




FINDINGS OF FACT

1.  A chronic skin disorder, to include seborrheic 
dermatitis, was not manifest in service and is not 
attributable to service.  

2.  The competent evidence shows that there is no instability 
or subluxation in the right knee.  

3.  Internal derangement of the right knee, status post 
arthroscopy for medial and lateral meniscus tears, is 
manifested by some pain, weakness, and functional loss.  His 
gait is normal.  

4.  Range of motion in the right knee is approximately 0 to 
100 degrees.  


CONCLUSIONS OF LAW

1.  A chronic skin disorder, to include seborrheic 
dermatitis, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, (2003).  

2.  The schedular criteria for the assignment of a rating in 
excess of 10 percent for internal derangement of the right 
knee, status post arthroscopy for medial and lateral meniscus 
tears, have not been met.  38 U.S.C.A. § §1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2003).

3.  The criteria for a rating in excess of 10 percent for 
right knee traumatic arthritis have not been met. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5010, 5260, 5261, (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The November 1969 service entrance examination shows that the 
skin was normal.  

A report of examination, dated in April 1979, shows that the 
skin was normal.  On the accompanying medical history he 
denied having or having had skin diseases.  An October 1981 
report of examination shows that the skin was normal.  On the 
accompanying medical history he denied having or having had 
skin diseases.  A June 1985 report of examination shows that 
the skin was normal.  On the accompanying medical history he 
denied having or having had skin diseases.  A March 1989 
examination report shows that the skin was normal.  On the 
accompanying medical history he denied having or having had 
skin diseases.  A February 1993 report of examination shows 
that his skin was normal.  On the accompanying medical 
history he denied having or having had skin diseases.  

On VA examination in June 1994, mild flaking skin was noted 
on the skin, to include the scalp.  The examiner observed a 
rash behind the ears, and on the face, nasolabial folds, and 
eyebrows.  The diagnosis was probable seborrheic dermatitis 
of the scalp, face, and ears.  

Service connection for a right knee disorder was established 
by rating decision dated in April 1994.  A 10 percent 
evaluation was assigned from July 1992.  

X-ray examination of the right knee in December 1997 showed 
minimal narrowing of the joint space at the medial 
compartment.  A May 1998 VA outpatient treatment record 
reflects complaints of recurrent right knee pain, with giving 
way, and occasional swelling.  Pain and tenderness were noted 
at the posteriomedial joint.  The veteran stated that he 
walked as far as he needed to.  The examiner noted the 
veteran's reported history of catching inside of knee.  No 
true total locking was noted.  On examination of the right 
knee, there was effusion and snapping of the medial meniscus 
on McMurray's from flexion to extension.  Tenderness along 
the medial joint line was noted.  Flexion was noted to be "5 
[to] 12° easily."  X-ray examination of the right knee 
showed no osseous or articular abnormalities.  A report of 
magnetic resonance imaging (MRI) of the right knee in June 
1998 revealed a large of amount of fluid in the joint space.  
There was abnormal signal throughout both menisci.  In the 
posterior horn of the lateral meniscus, the abnormal signal 
appeared to extend to the inferior articulating surface, 
believed to represent a tear.  The posterior horn of the 
medial meniscus was grossly abnormal and it was thought to be 
due to the presence of a complex tear.  In July 1998, he 
complained that his right knee gave out sometimes.  Range of 
motion was from 10 to 100 degrees.  Crepitus was noted in the 
medial side.  

On VA examination in October 1998, the examiner noted that 
the veteran was a VA medical center employee.  The veteran 
complained of pain and occasional swelling in the right knee.  
The report of examination notes that he avoided activities 
such as running and jogging.  On examination, he moved about 
the room with an unremarkable gait pattern.  Right knee range 
of motion was from 0 to 140 degrees.  Some pain and popping 
on motion were noted.  The examiner observed some tenderness 
to palpation about the patella femoral joint, as well as a 
positive patella grind test.  No swelling was noted.  There 
was no ligamentous instability.  McMurray's was negative.  
The veteran was able to heel-to-toe walk, and squat and arise 
again with complaints of right knee pain.  The relevant 
impression was service connected for meniscal tears or right 
knee with internal derangement.  

On VA examination in October 1998, the veteran reported a 20-
year history of scaly and flaky rashes.  The report of 
examination notes that the rashes were intermittent and 
constant.   The diagnosis was chronic dermatitis, recurrent, 
on the face, eyebrows, and nasolabial areas, mild.  

At a personal hearing before a hearing officer at the RO in 
June 1999, the veteran testified that he did not wear a knee 
brace.  Transcript at 2 (June 1999).  He stated that his knee 
was painful and gave way.  Id. at 3.  He related that his 
right knee was constantly swollen.  Id. at 4.  He stated that 
he no longer ran and did not take the stairs as he had in the 
past.  Id. at 5.  He testified that he was treated for a skin 
disorder during service in 1972.  Id. at 13.  

A May 1999 VA outpatient treatment record reflects complaints 
of chronic right knee pain and locking.  On examination, 
tenderness of the medial joint line was noted.  The examiner 
noted it was stable.  Range of motion was from 0 to 135 
degrees.  In July 1999, there was right knee effusion and 
McMurray's was positive.  Treatment records dated in 
September 1999, reflect that the veteran underwent right knee 
surgery.  The diagnoses were degenerative medial and lateral 
meniscal tears, Grade 2-3 chondromalacia of the medial 
femoral condyle, and Grade 2 chondromalacia of the lateral 
femoral condyle.  

By rating decision dated in January 2000, the RO assigned a 
temporary total evaluation from September 16, 1999, under 
38 C.F.R. § 4.30.  A 10 percent evaluation was assigned from 
November 1, 1999.  

In a statement in support of the claim, received in November 
2000, the veteran stated that the onset of seborrheic 
dermatitis occurred during service in Vietnam.  He stated 
that he was treated for the seborrheic dermatitis at Ft. Hood 
between January 1972 and May 1973.  

A May 2001 VA outpatient treatment record notes that the 
veteran's gait was satisfactory.  Degenerative changes in the 
right knee were noted to be mild.  In September 2001, left-
sided pain was noted to have been essentially resolved with 
the exception of mild soreness.  In March 2002, the veteran 
complained that his knee was painful a lot of the time.  
Weather sensitivity was noted.  He denied any problems with 
walking or standing.  He stated that the pain interfered with 
his sleep at times.  He rated the pain as a "6" on a scale 
of 0 to 10, with 10 being the most severe.  On examination of 
the right knee, generalized crepitus was noted.  There was no 
effusion and good tracking.  Range of motion was from 0 to 
120 degrees.  Slight complaint of right medial joint line 
tenderness was noted.  The relevant impression was 
degenerative joint disease of the right knee.  Records of 
treatment, dated in September 2002, reflect that the veteran 
complained of aching cutting, and shooting pain in the right 
knee, caused or increased by standing, walking, or working.  
He rated the pain to be a "7" on a scale of 0 to 10.  He 
was noted to have good stability of the collateral and 
cruciate ligaments, and good range of motion from 0 to 125 
degrees.  There was no joint line tenderness, no effusion, no 
crepitus, and no limp.  X-ray examination was noted to be 
normal.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2002).  Esteban 
v. Brown, 6 Vet. App. 259 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2003).  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2003).  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2003).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2003).

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(2003).  The Rating Schedule provides that arthritis due to 
trauma will be rated on limitation of motion of the affected 
parts as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2003).  Degenerative arthritis, 
established by x-ray findings, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2003).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate Diagnostic Codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

The Rating Schedule provides the following ratings for 
limitation of extension of the leg: zero percent for 
extension limited to 5 degrees, 10 percent for extension 
limited to 10 degrees, 20 percent for extension limited to 15 
degrees, 30 percent for extension limited to 20 degrees, 40 
percent for extension limited to 30 degrees, and 50 percent 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2003).

The Rating Schedule provides a zero percent rating for 
limitation of flexion of the leg when flexion is limited to 
60 degrees and compensable ratings when flexion is limited to 
45 degrees (10 percent), 30 degrees (20 percent), and 15 
degrees (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2003).

Recurrent subluxation or lateral instability warrants a 10 
percent evaluation if slight, 20 percent if moderate, and 30 
percent if severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the United States Court of Appeals for Veterans Claims also 
addressed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, a type of staged rating was assigned to reflect 
an operative procedure and the need for convalescence.  
38 C.F.R. § 4.30.  (Section 4.30 benefits were specifically 
referenced in Fenderson, supra.)  In this matter, the 
temporary total evaluation was assigned without regard to the 
other provisions of the rating schedule and such rating was 
followed by the appropriate schedular evaluations.  Other 
than the temporary total evaluation, however, the condition 
did not significantly worsen and uniform ratings are 
warranted.  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (2003).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded). 

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was notified in the November 1998 and January 2000 rating 
decisions of the reasons and bases for the denial of his 
claims.  He was further notified of this information in the 
January 1999 and March 1999 statements of the case and in the 
January 2000, October 2000, and June 2003 supplemental 
statements of the case.  The Board concludes that the 
discussions in the rating decisions and in the statements and 
supplemental statements of the case informed him of the 
information and evidence needed to substantiate the claims.  
In June 2003, he was advised of the evidence he needed to 
submit to substantiate his claims, VA's duty to notify him 
about his claims, VA's duty to assist in obtaining evidence 
for his claims, what the evidence must show to substantiate 
his claims, what information or evidence was needed from him, 
what he could do to help with his claims, and what VA had 
done to help with his claims.  In addition, by letter dated 
in September 2003, he was advised of the procedures by which 
to submit additional evidence in support of his claims.  
These actions satisfied VA's notification requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  U.S.C.A. §§ 
5102, 5103.  The veteran has not identified any available 
unobtained evidence that might aid his claims.  He was 
afforded an opportunity to present evidence and argument in 
support of his claim, and did so.  The record includes 
service reports and post-service medical records.  In this 
case, the Board finds that VA has done everything reasonably 
possible to assist the veteran.  

Analysis

In order to establish service connection, the evidence must 
show that the veteran has a chronic disability due to disease 
or injury related by competent evidence to service.  The 
veteran maintains that he was involved in a motor vehicle 
accident during service in 1957, and sustained injuries to 
his chin, head, and ribs and chest.  He states that he has 
headaches associated with the head injury and a scar on his 
chin.  Service medical records are negative for reference to 
a motor vehicle accident or complaints or findings of a skin 
disorder.  On examination in November 1969, April 1979, 
October 1981, June 1985, March 1989, and February 1993 his 
skin was normal and he specifically denied having or having 
had skin diseases.  The initial evidence of a skin disorder 
is in June 1994.  There is no competent evidence relating a 
chronic skin disorder, including seborrheic dermatitis, to 
service.  The issue of whether a skin disorder is related to 
service requires competent evidence.  The veteran is 
competent to report his symptoms; however, he is not a 
medical professional and his statements do not constitute 
competent medical evidence that a skin disorders is related 
to service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992) (lay persons are not competent to offer evidence that 
requires medical knowledge.  

The Board notes that while some records, to include an 
October 1998 VA report of examination, note the veteran's 
reported long history of a skin disorder, this information is 
based on a history reported by the veteran and merely 
recorded by the examiner and it is not enhanced medical 
information.  Such information is not competent medical 
evidence that the veteran had a skin disorder during service.   
LeShore v. Brown, 8 Vet. App. 406 (1995).  To the extent that 
the veteran implies that he has had a skin disorder of some 
kind since service, his recent assertions are less probative 
than the inservice and immediate post-service records.  The 
Board again notes that in April 1979, October 1981, June 
1985, March 1989, and February 1993, examinations of the skin 
were normal and he denied pertinent pathology.  Such 
contemporaneous evidence and statements are more probative 
than his recent statements advanced in support of monetary 
benefits.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  Therefore, the 
veteran's appeal is denied.

II.  Evaluation

The veteran's right knee disability has been assigned a 10 
percent disability evaluation for instability or subluxation 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  A separate 10 percent evaluation has been assigned for 
traumatic arthritis from September 1998, which has been rated 
based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  In essence, the veteran contends that the 
evaluations assigned do not reflect the severity of his right 
knee disability and that he has additional functional loss 
due to pain. 

The Board notes that the veteran's right knee disability was 
assigned a temporary total evaluation from September 16, 
1999, under 38 C.F.R. § 4.30, and assigned a 10 percent 
rating from November 1, 1999.  While the RO did not determine 
that there had been improvement in the right knee disability, 
such is not contemplated in association with an evaluation 
based on 38 C.F.R. § 4.30.  See 3.105(e).  

Based on the above, the issues in this case are whether the 
veteran's right knee disability warrants an evaluation in 
excess of 10 percent under Diagnostic Code 5257 and/or an 
evaluation in excess of 10 percent for traumatic arthritis.  
The Board notes that it is reasonable to conclude that the 
period of time during which a 100 percent evaluation was 
assigned is not on appeal, although the facts during this 
period of time have been considered by the Board.  

Diagnostic Code 5257

To warrant a 30 percent evaluation under Diagnostic code 
5257, there must be severe subluxation or lateral 
instability.  The veteran is competent to report his 
symptoms; however, the Board accords more probative value to 
the opinions of medical professionals.  Espiritu, supra.  

On VA examination in October 1998, there was no ligamentous 
instability.  In May 1999, the right knee was stable.  In May 
2001, the examiner specifically stated that the right knee 
had good stability of the collateral and cruciate ligaments.  
The veteran's assertions of giving way and instability are 
unsupported and accorded less probative value than the 
evidence generated by skilled professionals.  Thus, the 
evidence shows that a higher evaluation under Diagnostic Code 
5257 is not warranted.  



Limitation of Motion

In order to warrant an evaluation in excess of 10 percent 
under Diagnostic Codes 5260 or 5261, there must be actual 
limitation of extension or the functional equivalent of 
limitation of extension to 15 degrees or limitation of 
flexion or the functional equivalent to 30 degrees.  The 
evidence shows that flexion, at worst, is functionally 
limited to 100 degrees and extension to 5 degrees.  The Board 
notes that in December 1997, extension was noted to be 12 
degrees; however; this was clearly an inadvertent error and 
meant to be read as 120 degrees, as evidenced by the context 
in which it was reported.  The Board has specifically 
considered the guidance of DeLuca, 8 Vet. App. at 202; 38 
C.F.R. §§ 4.40 and 4.45 in making its determination.  The 
Board notes that the veteran has asserted that he has 
additional functional loss due to pain, weakness, and 
fatigue.  Specifically, he has asserted that his right knee 
disability interferes with daily activities, as well as 
running or jogging.  

In May 1998, the veteran stated that he walked as far as he 
needed to, and in October 1998, unremarkable gait patterns 
were noted.  The May 2001 VA examiner specifically stated 
that the veteran's gait was satisfactory and no limp was 
noted in September 2002.  The Board notes that pain was noted 
on arising from a squat in October 1998; however, no 
professional has equated such with actual or functional 
limitation of motion.  In addition, while the veteran 
asserted that he required a knee brace in March 2000, the 
evidence does not show that a brace has been prescribed.  The 
Board notes that while the veteran testified that his right 
knee was constantly swollen, on VA examination in October 
1998, there was no swelling.  No effusion was specifically 
noted in March 2002 and September 2002.  To the extent that 
weather sensitivity was noted, the Board accepts such 
opinion.  However, the 10 percent disability evaluation 
assigned contemplates impairment in earning capacity, 
including loss of time from exacerbations.  38 C.F.R. § 4.1 
(2003).  

The veteran is competent to report that his right knee 
disability is worse; however, he is not a medical 
professional and his statements do not constitute competent 
medical evidence.  Espiritu, supra.  The Board has accorded 
more probative value to the observations of skilled medical 
professionals.  The Board notes that in October 1998, there 
was full flexion and extension.  The May 2001 VA examiner 
noted that right knee degenerative changes were mild.  X-ray 
examination was noted to be normal in September 2002.  

In sum, the competent evidence does not show weakness, 
incoordination, fatigability, instability, or additional 
limitations as a result of pain.  An evaluation in excess of 
10 percent for the right knee is not warranted based on 
limitation of motion under Diagnostic Codes 5260 or 5261.  At 
best, there is periarticular pathology productive of pain, 
minimal limitation of motion, and minimal functional 
impairment.  As such, the disorder is no more than 10 percent 
disabling.  

The evidence shows that the veteran does not have ankylosis, 
and there is no indication of malunion of the tibia and 
fibula.  As such, the provisions of Diagnostic Codes 5256 and 
5262 are not applicable and, accordingly, an increased rating 
for the veteran's right knee disability may not be assigned 
pursuant to these provisions.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating.

III.  Extraschedular consideration

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2003) is in order.  The evidence in this case 
fails to show that the veteran's right knee disability now 
causes or has in the past caused marked interference with his 
employment, or that such has in the past or now requires 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The evidence 
reflects that the veteran is employed.  There is no competent 
evidence of marked interference with his employment.  
Consequently, the Board finds that extraschedular 
consideration is not warranted.  




ORDER

Service connection for a skin disorder is denied.  

An evaluation in excess of 10 percent for internal 
derangement of the right knee, status post arthroscopy for 
medial and lateral meniscus tears, is denied.  

An evaluation in excess of 10 percent for traumatic arthritis 
of the right knee is denied.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded). 

Service medical records, dated in July 1992, note that the 
veteran had twisted his right knee and developed back pain.  
The relevant assessment was upper back pain.  A February 1993 
report of examination shows that his spine and 
musculoskeletal system were normal.  On the accompanying 
medical history he denied having or having had recurrent back 
pain.  

On VA examination in October 1998, the diagnosis was low back 
pain, possibly mechanical in nature, secondary to limb length 
discrepancy.  The examiner stated that he was uncertain as to 
the etiology of the back pain.  The report of examination 
notes the veteran's report that he had undergone  x-ray 
examination of his back at the Jackson VA Medical Center.  In 
December 1998, that facility reported that no x-ray 
examination report of the veteran's back was available.  

A March 2001 VA outpatient treatment record, reflects a 
diagnosis of moderate lumbar scoliosis, asymptomatic.  In May 
2001, x-ray examination was noted to demonstrate a 
dorsolumbar scoliosis, idiopathic, probably of early teenage 
origin, mild-to-moderate degenerative changes, most marked in 
the lumbosacral facets.  

The Board notes that in correspondence received in August 
2002, the veteran stated that he had undergone treatment and 
x-ray examination of his back at the Jackson VAMC on February 
9, 2001.  VA outpatient treatment records that accompanied 
the veteran's correspondence, to include x-ray examination 
reports, relate to the abdomen and the left side, rather than 
the back.  It is not clear whether the referenced treatment 
records pertaining to his back have been associated with the 
claims file.  

Lastly, the November 1969 service entrance examination notes 
an asymptomatic pelvic tilt.  In April 1997 the assessment 
was sacroiliac pain secondary to a short right leg.  There is 
insufficient evidence to determine whether any hip disorder 
is related to service.  38 C.F.R. § 3.326.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the RO for the following development:

1.  The RO should verify all periods of 
active duty for training (ACDUTRA).  The 
verification document should be 
associated with the claims folder.  

2.  The RO should obtain any pertinent 
VA outpatient treatment records that 
have not already been associated with 
the claims file.  Specifically, February 
2001 reports of x-ray examination of the 
back from the Jackson VAMC and a 
November 1999 post-operative right knee 
evaluation, if available.  

3.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any identified 
back and/or hip or sacroiliac disorder.  
All necessary tests should be performed, 
to include x-ray examination.  The 
examiner should respond to the 
following:  1) Identify any current back 
and hip or sacroiliac disorder; 2) Is 
any current back or hip/sacroiliac 
disorder identified related to the 
veteran's in-service complaints of back 
pain, or otherwise related to service or 
his right knee?  The examiner should 
review the claims file.  A complete 
rationale should accompany any opinion 
provided.  

4.  The veteran is informed that failure 
to report for a scheduled VA examination 
may result in a denial of his claim.  

If upon completion of the above action a claim remains 
denied, the issues should be returned to the Board for 
further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



